Citation Nr: 1527185	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO.  13-35 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period through September 21, 2014.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 (notice was not sent until December 2012) rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Among other things, a TDIU was denied therein.  The Veteran appealed this determination.  For the reason explained herein, this decision is limited in scope to the period through September 21, 2014.

A review of the record shows that the Veteran changed his representative to the Missouri Veterans Commission in September 2014, after all evidence and argument concerning this matter had been submitted.  This organization has not been involved in processing of the appeal, to include providing an argument on the Veteran's behalf.  There is no prejudice to the Veteran, however.  Review of the Veteran's paper and electronic claims files shows that Board adjudication can proceed.    


FINDING OF FACT

The Veteran's service-connected disabilities, with a combined rating of higher than 70 percent including carcinoma of the prostate rated at higher than 40 percent, are of sufficient severity to render him unable to secure or follow a substantially gainful occupation commensurate with his level of education and previous work experience.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 3.350, 4.15, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, it is notable that VA has a duty to notify a claimant about and a duty to assist a claimant in substantiating his entitlement to the VA benefit(s) sought.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion in this regard is not necessary, however.  A TDIU for the period through September 21, 2014, is granted herein.  The sole benefit sought by the Veteran for this period is granted in full, in other words.  Any errors made with respect to the aforementioned duties as they pertain to this period thus were harmless.  It is reiterated that the period beginning September 22, 2014, falls outside the scope of this matter for the reason explained herein.

II.  TDIU

Total disability means that there is an impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation is an occupation at which a livelihood is earned.  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It thus "provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days" actually worked.  Faust v. West, 13 Vet. App. 342 (2000).  It does not encompass positions of marginal employment where annual income does not exceed the poverty threshold for one person or where annual income exceeds this threshold because the employment is in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A TDIU may be granted only if the claimant is unable to secure or follow a substantially gainful occupation due to service-connected disabilities rated at less than 100 percent.  38 C.F.R. § 4.16(a).  The claimant's level of education, special training, and previous work experience may be considered, but age and the effect of disabilities that are not service-connected may not be taken into account.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If warranted for a claimant with one service-connected disability, a TDIU is granted on a schedular basis if that disability is rated at 60 percent or more.  38 C.F.R. § 4.16(a).  It is granted on a schedular basis for a claimant with more than one service-connected disability where one such disability is rated at 40 percent or more and the combined rating for all such disabilities is 70 percent or more. Id.

Disabilities of one or both upper extremities or of one or both lower extremities, including the bilateral factor if applicable, as well as disabilities resulting from common etiology or a single accident, disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war are considered as one with respect to the 60 percent and 40 percent requirements.  Id.  The 70 percent requirement is derived not by adding together the ratings for all disabilities but by use of a combined ratings table.  38 C.F.R. § 4.25.  If a TDIU cannot be granted on a schedular basis, it may be granted on an extraschedular basis.  38 C.F.R. § 4.16(b).  Referral to the Director of the Compensation and Pension Service is required first, however, as VA cannot assign an extraschedular TDIU in the first instance.  Id.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical evidence and lay (non-medical) evidence may be discounted in light of inherent characteristics or the relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The Veteran thus will prevail if the preponderance of the evidence supports a TDIU or is in relative equipoise, but he will not prevail if it preponderates against a TDIU.

As of July 18, 2012, when the Veteran filed his claim for a TDIU, he was service-connected for carcinoma of the prostate, diabetes mellitus type II, sensory neuropathy of the left lower extremity, sensory neuropathy of the right lower extremity, and tinnitus.  The November 2012 rating decision increased the rating for carcinoma of the prostate from 40 percent to 60 percent effective July 18, 2012.  In other words, there was one service-connected disability rated at 40 percent or more.  Diabetes mellitus type II, sensory neuropathy of the left lower extremity, and sensory neuropathy of the right lower extremity each was rated at 20 percent since prior to July 18, 2012.  Tinnitus was rated at 10 percent since prior to July 18, 2012.  The combined rating, taking into account the bilateral factor and after rounding, was 80 percent.  38 C.F.R. § 4.25.  In other words, the combined rating was 70 percent or more.  A TDIU thus may be granted on a schedular basis.

In a November 2014 rating decision, the RO increased the rating for the Veteran's sensory neuropathy of the left lower extremity and his sensory neuropathy of the right lower extremity to 40 percent effective September 22, 2014.  Service connection was granted and an initial 20 percent rating assigned effective September 22, 2014, for sensory neuropathy of the left upper extremity and for sensory neuropathy of the right upper extremity.  The 60 percent rating for carcinoma of the prostate was continued.  No other service-connected disabilities were addressed.  The combined rating, taking into account the bilateral factor, was 100 percent.  38 C.F.R. § 4.25.  A TDIU indeed is a lesser benefit than a 100 percent rating because of  special monthly compensation implications.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  As such, a TDIU may only be granted for the period through September 21, 2014.

The Board finds, based on the evidence, that a TDIU for the period through September 21, 2014, is warranted.  The Veteran's service-connected disabilities were of sufficient severity to render him unable to secure or follow a substantially gainful occupation commensurate with his level of education and previous work experience during this period.  His reports regarding his past are undisputed in terms of their competency as well as their credibility.  They include that he completed high school and one year of college, following which he received no specialized education or other training.  They also include that he worked in elevator construction and repair from 1968, when he separated from service, until 2004, when he took a routine non-medical retirement.  This limited education and focused previous job experience qualifies the Veteran primarily for physical jobs and not sedentary jobs.

Upon VA medical examination in June 2012, it was determined that the Veteran's service-connected carcinoma of the prostate as well as his sensory neuropathy of each lower extremity had no impact on his ability to work.  A medical opinion is only as probative as the rationale supplied in support of it, however.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  No rationale was provided here. The impression of "no impact" seems also implausible given that the Veteran's carcinoma of the prostate, now in remission, was noted to cause residual urine leakage in the form of stress incontinence and increased urinary frequency with a daytime voiding interval of between one and two hours.  His sensory neuropathies were noted to include symptoms such as intermittent pain, numbness, paresthesias and/or dysesthesias, hypoactive reflexes, and decreased sensation.  

Moreover, by November 2012, a determination was made that there was "some impact" on the Veteran's ability to work based largely on the same findings.  The only difference was that his urine leakage required the use of absorbent material which must be changed more than four times per day.  It was noted for rationale that the carcinoma of the prostate residuals were manageable, though the Veteran has to take care to void before and after car trips and sometimes limit fluid intake.  For the sensory neuropathies, it was noted that working at exposed heights or on ladders, prolonged standing and walking, and repetitive stairs were prevented.  Functional work impairment from the Veteran's service-connected diabetes mellitus type II was noted, as it was managed by diet and a prescription.  His service-connected tinnitus was noted to impact work as well as daily life in general by affecting how he hears other things when it is loud.

Considering all the Veteran's service-connected disabilities except tinnitus, it was determined at the November 2012 VA medical examination that he cannot perform physical work that involves repetitive stooping, squatting, repetitive lifting/carrying more than 25 pounds, and standing or walking for more than 30 minutes.  This corresponds with the argument of the Veteran's representative that he would have difficulty standing or walking for long periods.  The representative also argues that he would have difficulty driving, would need quick and easy bathroom access, and would not be able to deal with the public lest he need to avail himself of that access.  Whether or not this is true need not be decided.  Indeed, the Veteran has been found unable to do the type of work he is most qualified to do and has done previously.  His tinnitus would only make him even more unable to do such work.  It additionally was determined at the aforementioned examination that he could perform sedentary work.  Yet he is not qualified to do that type of work.

No other pertinent medical opinions, whether VA or otherwise, exist.  The weight of the aforementioned evidence, after discounting for the reasons specified the June 2012 VA medical examination complete with opinions, is favorable to the Veteran.  The benefit of the doubt has been taken into account.  It does not apply, however, because this decision was based upon the preponderance of the evidence.  There accordingly is no doubt to resolve to the Veteran's benefit.  This decision is a grant of the benefit sought by him outright without reliance on the benefit of the doubt, in other words.  A TDIU for the period through September 21, 2014, in sum, is granted subject to the laws and regulations governing the payment of benefits.


ORDER

A TDIU for the period through September 21, 2014, is granted subject to the laws and regulations governing the payment of benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


